Exhibit 12.1 CHARTER COMMUNICATIONS HOLDINGS, LLC AND SUBSIDIARIES RATIO OF EARNINGS TO FIXED CHARGES CALCULATION (In millions) Nine Months Ended September 30, 2007 2006 Earnings Loss from Operations before Minority Interest and Income Taxes $ (945 ) $ (810 ) Fixed Charges 1,362 1,361 Total Earnings $ 417 $ 551 Fixed Charges Interest Expense $ 1,338 $ 1,331 Amortization of Debt Costs 19 25 Interest Element of Rentals 5 5 Total Fixed Charges $ 1,362 $ 1,361 Ratio of Earnings to Fixed Charges (1) - - (1)Earnings for the nine months ended Septemeber 30, 2007 and 2006 were insufficient to cover fixed charges by $945 million and $810 million, respectively.As a result of such deficiencies, the ratios are not presented above.
